MILLER, Judge,
concurring in part and dissenting in part.
While I fully concur with the majority’s conclusions in Divisions 1-3,1 must respectfully dissent from the court’s holding in Division 4 that the trial court properly considered Allen’s 1997 DUI nolo plea in aggravation of his sentence when the State made no showing that Allen’s prior plea was voluntary (after Allen showed an irregularity in the taking of the prior plea).
The majority cites to Grant v. State, 231 Ga. App. 868 (501 SE2d 27) (1998), for the proposition that a defendant may not collaterally attack a prior DUI plea that is used against the defendant for sentencing purposes in a subsequent DUI trial, despite the fact that the prior DUI plea may not have been voluntarily entered. In Grant, the court rejected the argument that the State bears the burden of proving that a plea was voluntarily entered once a defendant raises the issue that the prior plea was involuntary. The court reasoned that, because the prior plea was based on a misdemeanor traffic violation and not a felony, any challenge to the conviction should have been filed within 180 days pursuant to OCGA§ 40-13-33 (a). Id. Since the challenge to voluntariness in Grant was made outside of that 180-day window, the defendant was barred from asserting such challenge by collaterally attacking the conviction. Id.
The reasoning in Grant conflicts directly with the mandates of more recent cases such as Donaldson v. State, 244 Ga. App. 89, 91-93 (5) (534 SE2d 839) (2000), and Carswell v. State, 263 Ga. App. 833 (1) (589 SE2d 605) (2003), wherein we held that, before the State may use a prior plea against a defendant in aggravation of sentence in a subsequent proceeding, the State bears the burden of proving that the prior plea was entered voluntarily once the defendant raises the issue that such plea may not have been voluntary.
The more recent authorities expose the true underlying issue that Grant failed to recognize — that the defendant in Grant, just like *90the defendant here, was not challenging the validity of the prior DUI conviction itself (indeed, the conviction itself would still stand), but the use of the plea for sentencing purposes in a subsequent proceeding when the prior plea may not have been entered voluntarily. Regardless of whether the prior plea was based on a misdemeanor or a felony, the underlying issue is the voluntariness of the prior plea in connection with its use in a subsequent proceeding.
Decided April 14, 2004.
Teresa O. Weiner, for appellant.
The holdings of Donaldson and Carswell are exceptionally important in the context of a nolo contendere plea, which plea exists in the instant case, because such pleas are generally not to be used for any purpose in a subsequent proceeding against the defendant. See OCGA § 17-7-95 (c). Additionally, the same issues regarding the voluntariness of a guilty plea apply to the taking of a nolo contendere plea. See Peters v. State, 210 Ga. App. 211, 212 (1) (435 SE2d 731) (1993) (“Before allowing a defendant to enter ... a [nolo contendere] plea, a trial court must determine that the plea is voluntary and that the defendant understands the nature of the charges and the consequences of the plea, and knowingly waives his constitutional rights. [Cit.]”).
Thus, to the extent that Grant stands for the proposition that the State may use a prior plea in aggravation of a defendant’s sentence without the State having the burden of showing that the plea was voluntary once the defendant shows an irregularity in the taking of the prior plea, it should be overruled. Additionally, to the extent that the language of Walker v. State, 199 Ga. App. 701, 702-703 (405 SE2d 887) (1991), and McLeod v. State, 251 Ga. App. 371, n. 1 (554 SE2d 507) (2001), can be read to lead to the same conclusion as that reached in Grant, such language should be disapproved and no longer followed.1 Even though the conviction in this case should be affirmed, this case should be remanded to the trial court for resentencing, with the State now having the burden of proving that Allen’s prior DUI plea was voluntary before such plea can be used in aggravation of his sentence.
I am authorized to state that Judge Barnes and Judge Phipps join in this opinion.
Steven L. Harris, Solicitor-General, Lura H. Landis, Assistant Solicitor-General, for appellee.

 The majority’s reliance on Earp v. Brown, 260 Ga. 215 (391 SE2d 396) (1990), and Brown v. Earp, 261 Ga. 522 (407 SE2d 737) (1991), is misplaced, as these cases deal specifically with the validity of a prior conviction and are therefore not controlling in the current situation. Here, again, the underlying issue is not the validity of the prior conviction itself, but its use at sentencing in a subsequent proceeding when such plea may have been involuntary.